Asfiled with the Securities and Exchange Commission on February 7, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-22770 NEUBERGER BERMAN MLP INCOME FUND INC. (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti Chief Executive Officer and President Neuberger Berman MLP Income Fund Inc. c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and Addresses of agents for service) Date of fiscal year end: November 30 Date of reporting period: November 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. §3507. Item 1. Report to Stockholders. Neuberger Berman MLP Income Fund Inc. Annual Report November 30, 2013 Contents PRESIDENT'S LETTER 1 PORTFOLIO COMMENTARY 2 SCHEDULE OF INVESTMENTS 6 FINANCIAL STATEMENTS 11 FINANCIAL HIGHLIGHTS/PER SHARE DATA 21 Report of Independent Registered Public Accounting Firm 23 Distribution Reinvestment Plan 24 Directory 27 Directors and Officers 28 Proxy Voting Policies and Procedures 36 Quarterly Portfolio Schedule 36 The “Neuberger Berman” name and logo are registered service marks of Neuberger Berman Group LLC. “Neuberger Berman Management LLC” and the individual Fund name in this piece are either service marks or registered service marks of Neuberger Berman Management LLC. ©2014 Neuberger Berman Management LLC. All rights reserved. President’s Letter Dear Shareholder, I am pleased to present the first annual report for Neuberger Berman MLP Income Fund Inc., covering the period from the Fund’s initial public offering on March 25, 2013 through November 30, 2013. The report includes a portfolio commentary, a listing of the Fund’s investments and its audited financial statements for the reporting period. The Fund seeks to provide total return with an emphasis on cash distributions. To pursue that objective, we have assembled a portfolio that consists primarily of master limited partnerships (MLPs) or limited liability companies that have economic characteristics substantially similar to MLPs. The portfolio management team currently emphasizes companies that they believe have the potential for growth within the midstream natural resources sector. In July 2013, the Fund entered into a leverage financing facility that provides it with access to up to $500 million. The Fund intends to use the financing to take advantage of short-term borrowing rates to allow for the purchase of additional securities which the portfolio managers identify as attractive investment opportunities. The Fund’s use of leverage can magnify the directional movement of its common share net asset value, which generally can result not only in greater returns in a rising market, but also greater losses in a declining market. Further, the use of leverage can increase the amount of income generation and cash flow per common share; however, in an environment of rising and/or higher borrowing costs, income levels and cash flow per common share can come under pressure and may possibly decrease. Thank you for your confidence in the Fund. We will continue to do our best to earn your trust in the years to come. Sincerely, Robert Conti President and CEO Neuberger Berman MLP Income Fund Inc. 1 Neuberger Berman MLP Income Fund Inc. Portfolio Commentary (Unaudited) Neuberger Berman MLP Income Fund Inc. generated a 7.27% return on a net asset value (NAV) basis from its inception on March 25, 2013* through November 30, 2013, and outperformed its benchmark, the Alerian MLP Index, which posted a 6.70% return for the same period. Notwithstanding the Fund’s positive NAV performance, its Market Price return was pressured by a general down draft in the market for closed-end funds, particularly new closed-end funds. When the Fund began investing at the end of March 2013, master limited partnership (MLP) prices had experienced a strong rally. In this environment, we invested the Fund’s assets slowly and cautiously. As a result, the Fund was not fully invested until September. This approach proved to be beneficial. The market corrected sharply in June, and experienced another more moderate pullback in the summer and into September. We viewed these price declines as temporary and as an opportunity to buy those companies that we believed would deliver the best returns for shareholders over the long term. During this initial investing period, we favored investments in publicly traded general partnerships. These companies generally receive incentive distribution rights from their limited partners, giving them meaningful leverage on the growth of the underlying MLP and allowing them to increase distributions faster than their underlying limited partnerships. During this reporting period, general partnerships provided strong returns for the Fund and were among our best performers. Our focus on mid-stream companies that collect fees from the transportation, storage and processing of energy products — rather than those more affected by energy price fluctuations — also proved beneficial during the reporting period. The Fund also benefitted from individual stock selection, which was a key reason why it outperformed the benchmark. We will continue with our focus on identifying high-quality companies that we believe have the ability to outperform their peers. While we devote a significant amount of effort to researching broad industry and sector trends, we also conduct extensive analysis of a company’s fundamentals and management team before we make an investment decision. Looking ahead, we are optimistic about the prospects for MLPs in general, and for the Fund’s holdings in particular. We have confidence in the companies we own and believe they are positioned to continue benefitting from recent technological advances and increases in the production of North American energy resources. We anticipate this could result in solid distribution growth for shareholders going forward. Sincerely, Douglas Rachlin Lead Portfolio Manager Yves C. Siegel and Mark D. Sullivan Portfolio Managers * Date of initial public offering. The Fund commenced operations on March 28, 2013. The portfolio composition, industries and holdings of the Fund are subject to change. The opinions expressed are those of the Fund’s portfolio managers. The opinions are as of the date of this report and are subject to change without notice. The value of securities owned by the Fund as well as the market value of Fund shares may decline in response to certain events, including those directly involving the issuers whose securities are owned by the Fund; conditions affecting the general economy; overall market changes; local, regional, national or global political, social or economic instability; regulatory or legislative developments; price, currency and interest rate fluctuations, including those resulting from changes in central bank policies; and changes in investor sentiment. 2 TICKER SYMBOL MLP Income Fund NML PORTFOLIO BY TYPE OF SECURITY (as a % of Total Investments) Master Limited Partnerships and Related Companies % Preferred Stocks Short-Term Investments Total % PERFORMANCE HIGHLIGHTS Inception Date* Cumulative Total Return Ended 11/30/2013 Life of Fund At NAV1 03/25/2013 % At Market Price2 03/25/2013 -5.51 % Index Alerian MLP Index3 % * Date of initial public offering. The Fund commenced operations on March 28, 2013. Closed-end funds, unlike open-end funds, are not continually offered. Generally, there is an initial public offering and, once issued, common shares of closed-end funds are sold in the open market through a stock exchange. The performance data quoted represent past performance and do not indicate future results. Current performance may be lower or higher than the performance data quoted. For more current performance data, please visit www.nb.com. The results shown in the table reflect the reinvestment of income dividends and other distributions, if any. The results do not reflect the effect of taxes a shareholder would pay on Fund distributions or on the sale of Fund shares. The investment return and market price will fluctuate and common shares may trade at prices below NAV. Fund common shares, when sold, may be worth more or less than their original cost. 3 Endnotes 1Returns based on the NAV of the Fund. 2Returns based on the market price of Fund shares on the NYSE MKT. 3Please see “Description of Index” on page 5 for a description of the index. For more complete information on Neuberger Berman MLP Income Fund Inc., call Neuberger Berman Management LLC (“Management”) at (800) 877-9700, or visit our website at www.nb.com. 4 Description of Index Alerian MLP Index: The Alerian MLP Index is a composite of the 50 most prominent energy Master Limited Partnerships (“MLPs”) that provides investors with an unbiased, comprehensive benchmark for this emerging asset class. The index, which is calculated using a float-adjusted, capitalization-weighted methodology, is disseminated real-time on a price-return basis and on a total-return basis. Effective June 2013, general partner (“G.P”) units were no longer included in the index. Please note that the index does not take into account any fees and expenses or any tax consequences of investing in the individual securities that it tracks and that individuals cannot invest directly in any index. Data about the performance of this index is prepared or obtained by Management and includes reinvestment of all income dividends and other distributions, if any. The Fund may invest in securities not included in the described index and/or may not invest in all the securities in the index. 5 Schedule of Investments MLP Income Fund Inc. NUMBER OF SHARES VALUE† Master Limited Partnerships and Related Companies (137.9%) Coal & Consumable Fuels (7.0%) Alliance Holdings GP, L.P. Alliance Resource Partners, L.P. Leisure Facilities (7.3%) Cedar Fair L.P. Oil & Gas Storage & Transportation (111.8%) Boardwalk Pipeline Partners, LP Crestwood Equity Partners LP Crestwood Midstream Partners LP Enbridge Energy Partners, L.P. Energy Transfer Equity, L.P. Energy Transfer Partners, L.P. Enterprise Products Partners L.P. Midcoast Energy Partners, L.P. NGL Energy Partners LP+ NRG Yield, Inc. NuStar Energy L.P. NuStar GP Holdings, LLC Oneok Inc. PAA Natural Gas Storage, L.P. PVR Partners, L.P. Regency Energy Partners LP Southcross Energy Partners, L.P.§ Spectra Energy Corp. Spectra Energy Partners, LP Teekay Corp. Teekay LNG Partners L.P. Teekay Offshore Partners L.P. Williams Companies, Inc. Williams Partners L.P. Propane (11.8%) AmeriGas Partners, L.P. Suburban Propane Partners, L.P. Total Master Limited Partnerships and Related Companies (Cost $1,406,451,515) Preferred Stocks (1.3%) Oil & Gas Storage & Transportation (1.3%) Southcross Energy Partners, L.P., Ser A*+§ (Cost $15,548,936) See Notes to Schedule of Investments 6 Schedule of Investments MLP Income Fund Inc. (cont’d) NUMBER OF SHARES VALUE† Short-Term Investments (1.2%) Invesco STIT Treasury Portfolio Money Market Fund Institutional Class (Cost $12,799,909) Total Investments (140.4%) (Cost $1,434,800,360) ## Liabilities, less cash, receivables and other assets [(40.4%)] ) Total Net Assets Applicable to Common Shareholders (100.0%) See Notes to Schedule of Investments 7 Notes to Schedule of Investments †
